Name: Council Decision (CFSP) 2016/1339 of 4 August 2016 amending and extending Decision 2013/233/CFSP on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya)
 Type: Decision
 Subject Matter: Africa;  international security;  politics and public safety;  cooperation policy;  European construction
 Date Published: 2016-08-05

 5.8.2016 EN Official Journal of the European Union L 212/111 COUNCIL DECISION (CFSP) 2016/1339 of 4 August 2016 amending and extending Decision 2013/233/CFSP on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 22 May 2013, the Council adopted Decision 2013/233/CFSP (1) establishing the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya). (2) On 7 December 2015, the Council adopted Decision (CFSP) 2015/2276 (2) amending and extending Decision 2013/233/CFSP until 21 February 2016. (3) On 15 February 2016, the Council adopted Decision (CFSP) 2016/207 (3) amending and extending Decision 2013/233/CFSP for six months, until 21 August 2016. (4) On 9 June 2016, the Political and Security Committee agreed that EUBAM Libya should be extended by one year. (5) Decision 2013/233/CFSP should be amended accordingly. (6) EUBAM Libya will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Decision 2013/233/CFSP is amended as follows: (1) in Article 13(1), the following paragraph is added: The financial reference amount intended to cover the expenditure related to EUBAM Libya for the period from 22 August 2016 to 21 August 2017 shall be EUR 17 000 000.; (2) in Article 16, the second paragraph is replaced by the following: It shall apply until 21 August 2017.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 4 August 2016. For the Council The President M. LAJÃ Ã K (1) Council Decision 2013/233/CFSP of 22 May 2013 on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (OJ L 138, 24.5.2013, p. 15). (2) Council Decision (CFSP) 2015/2276 of 7 December 2015 amending and extending Decision 2013/233/CFSP on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (OJ L 322, 8.12.2015, p. 51). (3) Decision (CFSP) 2016/207 of 15 February 2016 amending Decision 2013/233/CFSP on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (OJ L 39, 16.2.2016, p. 45).